GRADY L. CRAWFORD, Circuit Judge.
This cause coming on to be heard on appeal from that certain order dated April 8, 1953 entitled “Order Nunc Pro Tunc Denying Motion for New Trial” entered by the Honorable Silver S. Squarcia, one of the judges of the civil court of record in and for Dade County, and this court having considered the record, briefs of counsel, heard the arguments of counsel and being fully advised in the premises, finds that the order appealed from fails to comply *117with the statutes of the state of Florida and the rules of practice governing the court because it states no ground or reason for the granting of a new trial of the cause.
It is therefore ordered that the order appealed from be and the same is hereby vacated and set aside, and that certain final judgment of the civil court of record entered in the said cause on April 1, 1953 by the Honorable Silver S. Squarcia, judge of the civil court of record in and for Dade County, be, and the same is decreed to be valid and binding upon the defendant and in full force and effect.